Appeal from a judgment of the County Court of Otsego County (Mogavero, Jr., J.), rendered January 14, 1991, convicting defendant upon his plea of guilty of the crimes of aggravated unlicensed operation of a motor vehicle in the first degree and driving while intoxicated.
Contrary to defendant’s contention, the record establishes that his waiver of his right to appeal as part of a negotiated plea bargain was knowingly and voluntarily made and that defendant fully understood the consequences of the waiver *755(see, People v Seaberg, 74 NY2d 1; People v Brown, 160 AD2d 1039). Furthermore, a review of the minutes of the plea allocution indicates that County Court made sufficient inquiry of defendant, who was aided by competent counsel, and that defendant fully comprehended the nature of the proceedings and knowingly entered his plea. Accordingly, the court properly denied defendant’s motion to withdraw his plea of guilty (see, People v Lattmen, 101 AD2d 662, 663; People v Walton, 98 AD2d 842, 843). We have examined defendant’s remaining contention and find it lacking in merit.
Mahoney, P. J., Casey, Mikoll, Crew III and Harvey, JJ., concur. Ordered that the appeal is dismissed.